Citation Nr: 0821594	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lung 
disorder, to include as due to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from January to July of 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the RO.  

In a January 1997 decision, the Board denied the veteran's 
claim for service connection.  

In An April 1998 order, the United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's decision to 
the extent that the veteran's claim had been denied on a 
direct service connection basis but vacated and remanded the 
portion of that decision regarding presumptive service 
connection on the basis of mustard gas exposure.  

Subsequently, the Board again denied the veteran's claim in 
an April 1999 decision.  However, this decision was vacated 
in a May 2001 Court order following passage of the Veterans 
Claims Assistance Act of 2000.  

The Board again remanded this case back to the RO in 
September 2003 and January 2006 for additional development of 
the record.  

In August 2006, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the Court, which in 
a February 2008 order, granted the parties' Joint Motion, 
vacating the Board's decision and remanding the case for 
compliance with the terms of the joint motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  

In a February 2008 order, the Court granted a Joint Motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the Joint Motion, 
the parties agreed that the Board failed to provide adequate 
reasons as to whether VA complied with its statutory duty to 
assist the veteran in developing his claim when it did not 
request medical records which may be relevant to his claim.  

In this case, the veteran asserts that he was hospitalized 
after he was gassed during basic training.  The parties note 
that a service medical notation dated January 16, 1961 
reflects that the veteran was admitted to Fort Jackson Army 
Hospital overnight.  

In addition, the parties also note that an August 6, 1993 
medical opinion from the veteran's private physician 
indicated that the veteran was hospitalized in 1962 for 
respiratory distress and again hospitalized at the High 
smith Hospital for respiratory distress in 1965.  The 
parties agreed that these records would be relevant to the 
veteran's claim and that VA had not done enough to locate or 
request these records.  

Based on the foregoing, and consistent with the Court's 
February 2008 order, the Board finds that this matter should 
be remanded in order that the RO may comply with the Court's 
remand instructions.  Specifically, the RO should attempt to 
obtain the records noted hereinabove.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appropriate 
service department or records custodian 
and request any records related to the 
veteran's hospitalization in and around 
January 16, 1961 at Fort Jackson Army 
Hospital.  The RO should also undertake 
to obtain medical records related to any 
hospitalizations for respiratory distress 
in Boston in 1962 and in 1965 at the High 
smith Hospital.  

If the RO is unable to locate these 
records, the RO must inform the veteran 
of the results of the requests, explain 
the efforts taken to obtain them, and 
describe any further action to be taken.

2.  The RO should also contact the 
veteran and request that he identify 
all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his lung condition 
since service.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, and 
only if additional medical records are 
obtained that are relevant to the 
veteran's claim, the RO should schedule 
the veteran for another examination for 
the purpose of preparing an addendum that 
addresses whether the veteran's current 
respiratory disorder is related to any 
mustard gas exposure in service.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

If the examiner again physically examines 
the veteran, all appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner must opine as to 
whether the veteran's lung disability is 
related to his service, to include 
exposure to mustard gas, tear gas or 
molasses residuum.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should Re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  

